Exhibit 24(b)(8.15) Second Amendment to Services Agreement WHEREAS, ING Financial Advisers, LLC formerly Aetna Investment Services, Inc. (“ING Financial”), ING Life Insurance and Annuity Company formerly Aetna Life Insurance and Annuity Company (“ING Life”) (collectively, “ING”), and Scudder Investments Service Company, formerly Bankers Trust Company (“Transfer Agent”), acting as agent for the registered open-end management companies listed on Schedule A hereto (each a “Fund” or collectively the “Funds”) have entered into an Agreement dated March 7, 2000, as amended July 1, 2000; WHEREAS, it is the desire of ING to add an additional Fund as of the effective date of this amendment to the list of Funds appearing on Schedule A of the Agreement; and WHEREAS, as a result of the addition of such Fund, Schedule C of the Agreement setting forth those fees paid to ING by the Transfer Agent concerning the Funds for administrative services rendered by ING will be amended. NOW THEREFORE, in consideration of the above, the parties agree: 1. That Schedule A, as amended, is hereby deleted and replaced with the new Schedule A attached hereto which reflects the addition of the Scudder Gold & Precious Metals Fund – Class A Shares, and name changes of the other funds on the schedule. 2. That Schedule C, as amended, is hereby deleted and replaced with the new Schedule C attached hereto to reflect the new fund names and schedule of administrative fees. 3. The Agreement, as modified by this Amendment is hereby ratified and confirmed. IN WITNESS WHEREOF, the undersigned have executed this Second Amendment by their duly authorized officers effective as of August 1, 2005. ING FINANCIAL ADVISERS, LLC ING LIFE INSURANCE AND ANNUITY COMPANY By /s/ Christina Lareau By /s/ Laurie M. Tillinghast Name Christina Lareau Name Laurie M. Tillinghast Title Vice President Title Vice President SCUDDER INVESTMENTS SERVICE COMPANY By /s/A. Thomas Smith Name A. Thomas Smith Title Director & Secretary SCHEDULE A to the Services Agreement as Amended as of August 1, 2005 Fund Name Class Fund Code Nasdaq Symbol CUSIP number Scudder Gold and Precious Metals Fund Class A 419 SGDAX 810094300 Scudder Mid Cap Growth Fund Class INV 808 BTCAX 81111R841 Scudder Small Cap Growth Fund Class INV 821 BTSCX 81111R767 Scudder Lifecycle Long Range Fund Class INV 812 BTILX 81111Y606 Scudder Lifecycle Mid Range Fund Class INV 813 BTLRX 81111R825 Scudder Lifecycle Short Range Fund Class INV 814 BTSRX 81111R817 Scudder International Equity 500 Index Fund Class INV 820 BTEQX 81111R809 Scudder Equity 500 Index Fund Class INV 815 BTIEX 811162874 Scudder Cash Management Fund Class INSTITUTIONAL SCHEDULE C to the Services Agreement as Amended as of May 1, 2006 Fund Name Class Fund Code Nasdaq Symbol CUSIP number Admin. fee Scudder Gold and Precious Metals Fund Class A 419 SGDAX 810094300 bps Scudder Mid Cap Growth Fund Class INV 808 BTCAX 81111R841 bps Scudder Small Cap Growth Fund Class INV 821 BTSCX 81111R767 bps Scudder Lifecycle Long Range Fund Class INV 812 BTILX 81111Y606 bps Scudder Lifecycle Mid Range Fund Class INV 813 BTLRX 81111R825 bps Scudder Lifecycle Short Range Fund Class INV 814 BTSRX 81111R817 bps Scudder International Equity 500 Index Fund Class INV 820 BTEQX 81111R809 bps Scudder Equity 500 Index Fund Class INV 815 BTIEX 811162874 bps The administrative fee payable each month with respect to a Fund shall be an amount equal to the average daily net assets invested in such Fund during the quarter by Plans for which ING Life Insurance and Annuity Company provides administrative services multiplied by the applicable per annum rate described above multiplied by a fraction the numerator of which is the number of days in the quarter and the denominator of which is 365. There will be no administrative fee associated with the Scudder Cash Management Fund - Institutional Class.
